ON MOTION

ORDER

Upon review of the court’s order granting Clyde B. Washburn’s motion for leave to proceed in forma pauperis, we consider whether we should vacate the court’s March 14, 2006 order dismissing Wash-burn’s petition for review for failure to pay the filing fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s March 14, 2006 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Washburn’s brief is due within 21 days of the date of filing of this order.